Title: To John Adams from Joseph Brown, Jr., 6 August 1791
From: Brown, Joseph, Jr.
To: Adams, John



Charleston So. Carolina Augt. 6. 1791

The Recollection Sir of having had the honor of your Acquaintance, and of having receivd politeness and Attention from you in a foreign Country, emboldens me to address you upon a subject, which doubtless from your exalted Station you must be frequently importund with, that is to request your influence y with the President in my behalf to obtain the office of Collector of the port of Charleston in this State which is now become vacant by the death of the late Collector
Not Sir, that I wou’d presume the civilities alone which I receivd from you in France wou’d intitle me to take this liberty, but from your zeal and attachment to the American Revolution you would wish to Relieve such as have been sufferers by it.  One among numbers in this State I am, and as I have reason to believe that many other applications will be made for that Office Referrence will be had to my countrymen Representatives in Congress, who probably have each their friend to serve,  it is the weight of your interest therefore—which I solicit Sir, and if not thought unworthy, it will be receivd with the utmost gratitude—May America continue to reward you & your posterity with those Honors which you are so justly & meritoriously intitled to is the sincere wish of / Sir, / Yr Most Obedient Hble: Servt

Joseph Brown